DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/16/2020.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No prior art is being applied because the prior art does not disclose the claim features, as are currently presented, in the combination, and as best understood.
As to Claim 1,
The prior art does not disclose or make obvious the drum configured to support two reels removably coupled together, the cylindrical drum further comprises a first end cap and a second end cap that are held at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of the number of reels positioned between them, as are currently presented, in the combination, and as best understood.
As to Claim 12,
The prior art does not disclose or make obvious removably coupling together the rotatable reels on a drum between a first and second end cap, positioning the first end cap and the second end cap at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of the number of reels positioned between them, as are currently presented, in the combination, and as best understood.

The prior art does not disclose or make obvious the drum having configured to support two or more reels removably coupled together, the drum further comprises a first end cap and a second end cap that are held at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of the number of reels positioned between them, the electric motor configured to rotate the drum and each of the reels at the same rate of speed to simultaneously lower each probe into one of the tubes, where more than one of the probes is not lowered into any one of the tubes and where each probe is configured to electromagnetically measure parameters of its tube while in its tube and communicate information resulting from the measured parameters to a tester, as are currently presented, in the combination, and as best understood.
With regard to pages 8-10,
Applicant points to certain locations to provide support for the instant claim amendments.  The Examiner respectfully disagrees with applicant. 
As to Claims 1 and 18,
None of the cited locations show or explain a drum that supports reels.  As is explained in the rejections found below, the reels are part of the drum, and the original claims indeed stated that the drum has the reels.  Stating that the drum supports the reels reasonably includes the interpretation that the drum and reels are separate elements, such as by stating a desk configured to support two computers.  The computers are not part of the desk, and the desk and computers are distinct elements.  However, applicant’s reels are not distinct from the drum in the original disclosure, and the reels are necessary in order to establish a drum structure.  

As to Claim 5,
Applicant notes support for the claim feature but the Examiner respectfully disagrees and notes that the original disclosure does not state or disclose that the tubes are “substantially vertical.”  Applicant explains in paragraph [0010] of the published application that the term “substantially” “is defined as largely but not necessarily wholly what is specified.”  As such, when applicant recites substantially vertical, this phrase reasonably includes more than just vertical.  However, the original disclosure expressly states “groups of vertically-oriented tubes” in paragraph [0022].  As such, reciting that the tubes are “substantially vertical” introduces new matter because it includes additional non-vertical values for the tubes that were not originally contemplated.
As to Claims 11 and 20,
The Examiner respectfully disagrees that support is found in the original disclosure.  For example, applicant, in the combination, is claiming that reels are both supported by the drum and part of the drum.  Applicant is therefore distinctly claiming how certain reels relate to the drum and how others relate to the drum, but where the original disclosure does not disclose both a drum formed from reels and also one that supports reels.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  

The phrase “a tube inspection apparatus” on lines 1-2 lacks clear antecedent basis as such an apparatus was already recited on line 2 of claim 12.  It is suggested to state “the tube inspection apparatus.”
As to Claim 16,
The phrase “at least some information” on lines 1-2 lacks clear antecedent basis as this information was already recited on the last two lines of claim 12.  It is suggested to state “the at least some information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As to Claim 1,
The phrase “the drum configured to support two reels removably coupled together” on lines 3-4 introduces new matter.  Applicant is now distinctly reciting the drum and the reels where applicant states that the drum is configured to support the reels as opposed to reciting that the reels are part of the drum. The original disclosure explains that the reels are part of the drum and are not distinct from it.  For example, original claim 1 recites “the drum having two or more reels” on line 3.  Similarly, paragraph [0024] of the published application explains “Removeable drum 1108 has multiple removeable interlocking reels 1112.” Paragraph [0007] also explains “The drum of the tube inspection assembly may include more than one removable reel that can be interlocked and simultaneously rotated when the drum is rotated by a motor coupled thereto (and, e.g., operable by an operator in the vessel).”  The definition of a drum is “Something resembling a drum in shape or structure, especially a barrellike metal container or a metal cylinder wound with cable, wire, or heavy rope” per https://www.ahdictionary.com/word/search.html?q=drum.  As best understood, this definition is one that is consistent with applicant’s intended meaning of the term “drum,” but such a definition would require that the reels be part of the drum so as form the cylinder drum 3000 shown in Figure 3A.  The reels are indicated by 3012, and without these reels, the drum would not form a barrellike metal container or cylinder as seen in Figure 3D.  Furthermore, applicant distinctly recites the drum and reels because it introduces them as “a cylindrical drum” and “two reels.”  While the drum is recited to support the reels, supporting an object does not mean that object is part of the drum, in the same way that a desk configured to support two computers does not 
The phrase “each of the two reels configured to be coupled to a probe by a line” on lines 4-5 introduces new matter.  As best understood, applicant intends the above phrase to mean that each of the two reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are two reels that are connected to the same single probe. This reasonable interpretation introduces new matter because applicant does not disclose that two reels can be connected to the same probe.  
As to Claim 5,
The phrase “the first tube has a top and a bottom and is substantially vertical” on lines 1-2 introduces new matter.  Applicant explains in paragraph [0010] of the published application that the term “substantially” “is defined as largely but not necessarily wholly what is specified.”  As such, when applicant recites substantially vertical, this phrase reasonably includes more than just vertical.  However, the original disclosure expressly states “groups of vertically-oriented tubes” in paragraph [0022].  As such, reciting that the tubes are “substantially vertical” introduces new matter because it includes additional non-vertical values for the tubes that were not originally contemplated. This phrase therefore introduces new matter.

The phrase “the drum has eight reels, each reel coupled to one of the probes, including the first reel coupled to the first probe, and the electric motor provides sufficient power to rotate the drum and all eight reels and the probes coupled to the eight reels without slipping when raising or lowering the probes of the eight reels into their own tubes, including with respect to the first probe the first tube” on lines 1-5 introduces new matter.  
1) Applicant recites that the drum has eight reels in the above phrase, but applicant then separately recites that the drum supports two reels from claim 1.  Applicant does not originally disclose a drum that both is formed from or includes eight reels, but then also supports two reels as is required in claim 1. 
2)  As best understood, applicant intends the above phrase to mean that each of the eight reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are eight reels that are connected to the same single probe. This reasonable interpretation introduces new matter because applicant does not disclose that eight reels can be connected to the same probe.  
As to Claim 12,
The phrase “removably coupling together the rotatable reels on a drum between a first and second end cap” on lines 8-9 introduces new matter. Applicant is now distinctly reciting the drum and the reels where applicant states that the reels are on a drums opposed to reciting that the reels are part of the drum. The original disclosure explains that the reels are part of the drum and are not distinct from it.  For example, original claim 1 recites “the drum having two or more 
As to Claim 17,

As to Claim 18,
The phrase “the drum configured to support two reels removably coupled together” on lines 4-5 introduces new matter.  Applicant is now distinctly reciting the drum and the reels where applicant states that the drum is configured to support the reels as opposed to reciting that the reels are part of the drum. The original disclosure explains that the reels are part of the drum and are not distinct from it.  For example, original claim 1 recites “the drum having two or more reels” on line 3.  Similarly, paragraph [0024] of the published application explains “Removeable drum 1108 has multiple removeable interlocking reels 1112.” Paragraph [0007] also explains “The drum of the tube inspection assembly may include more than one removable reel that can be interlocked and simultaneously rotated when the drum is rotated by a motor coupled thereto 
The phrase “each reel coupled to a probe by a line” on lines 5-6 introduces new matter.  As best understood, applicant intends the above phrase to mean that each of the two reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are two reels that are connected to the same single probe. 
The phrase “the electric motor configured to rotate the drum and each of the reels at the same rate of speed to simultaneously lower each probe into one of the tubes, where more than one of the probes is not lowered into any one of the tubes and where each probe is configured to electromagnetically measure parameters of its tube while its tube and communicate information resulting from the measured parameters to a tester” on lines 12-18 introduces new matter. 
1)  In the above phrase, applicant initially recites that the electric motor rotates “each of the reels at the same rate of speed to simultaneously lower each probe into one of the tubes.”  This phrase therefore requires that every reel rotate simultaneously and lower its probe into a tube.  Applicant then recites that one of the probes is not lowered into a tube.  However, applicant does not originally disclose that applicant both simultaneously lowers all probes into a tube and where more than one of the probes are not lowered into a tube as is also required in the claim.  As such, the above phrase introduces new matter.
2) The original disclosure does not disclose that some of the probes are lowered but where some of the probes are not lowered.  As explained in, for example, paragraph [0024] of the published application, “A motor 1128 that is coupled to base 1104 can rotate drum 1108, including interlocking reels 1112, to simultaneously wind in and out lines 1120 onto and from the reels 1112 and thereby raise and lower probes 1116.  When positioned over tubular sheets 1012a, 1012b, probes 1116 can each be lowered simultaneously into and out of the tubes, including along the entire length of the tubes.”  The original disclosure describes in numerous locations how the probes are lowered simultaneously, such as the above paragraph, but it does 
As to Claim 20,
The phrase “the drum has eight reels, each reel coupled to one of the probes, each reel coupled to one of the probes by one of the lines, and the electric motor provides sufficient power to rotate the drum and all eight reels and the probes coupled to the eight reels without slipping when raising or lowering the probes of the eight reels into their own tubes” on lines 1-5 introduces new matter.  
1) Applicant recites that the drum has eight reels in the above phrase, but applicant then separately recites that the drum supports two reels from claim 1.  Applicant does not originally disclose a drum that both is formed from or includes eight reels, but then also supports two reels as is required in claim 1. 
2)  As best understood, applicant intends the above phrase to mean that each of the eight reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are eight reels that are connected to the same single probe. This reasonable interpretation introduces new matter because applicant does not disclose that eight reels can be connected to the same probe.  
As to Claims 2-11, 13-17, and 19-20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “where one of the two reels is a first reel configured to be coupled to a first probe by a first line a first probe ” on lines 5-6 is indefinite.  
1) Applicant initially recites “two reels” “each of the two reels configured to be coupled to a probe by a line.”  In light of the disclosure, each reel is coupled to a probe, and applicant, in one reasonable interpretation, has already therefore accounted for the probe of each of the two reels.  Applicant then distinctly recites another probe by reciting “a first probe,” but no other probe exists for one of the two reels to be coupled to in light of the disclosure.  The Examiner acknowledges that applicant recites that one of the two reels is a first reel which is configured to be coupled to the first probe by a first line, but that first reel already has a recited probe and line as recited in lines 4-5. As such, the difference between the above first probe and the already recite probes that each of the two reels are coupled to is therefore unclear, because as best understood, applicant is re-reciting one of the probes already recited but in a distinct manner. 
2) Similar to the above issue, applicant also recites “a first line,” but applicant has already recited that each probe is coupled by a line to each of the reels on lines 4-5.  The Examiner 
The phrase “each of the two reels configured to be coupled to a probe by a line” on lines 4-5 is indefinite.  As best understood, applicant intends the above phrase to mean that each of the two reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are two reels that are connected to the same single probe.  MPEP 2173.02(I) explains “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the above phrase is indefinite because it is unclear which reasonable interpretation the claim language is intended to cover.
As to Claim 6,
The phrase “the tester is configured to receive the information” on lines 1-2 is indefinite.  
1) Applicant does not previously disclose a tester, and in light of original claim 6, more than one tester can exist in the disclosure.  As such, it is unclear what tester applicant is referencing with this phrase.
2) It is unclear what information applicant is referencing with the above phrase as “information” was not previously recited.  According to paragraph [0043], data from each probe 
As to Claim 9,
The phrase “the first probe is configured to communicate the information to the tester through the first line” on lines 1-3 is indefinite.  
1) Applicant does not previously disclose a tester, and in light of original claim 6, more than one tester can exist in the disclosure.  As such, it is unclear what tester applicant is referencing with this phrase.
2) It is unclear what information applicant is referencing with the above phrase as “information” was not previously recited.  According to paragraph [0043], data from each probe may be transmitter to a tester, and claim 1 does recite that the first probe is configured to electromagnetically measure parameters and to transmit the measured parameters.  As such, in light of the disclosure and as best understood, it is the transmitted measured parameters that the tester would receive.  However, applicant is distinctly reciting “information” in the phrase “the information” from the above transmitted measured parameters, and it is therefore unclear how the claimed information relates to the recited transmitted measured parameters from the probe.
As to Claim 11,
The phrase “the drum has eight reels, each reel coupled to one of the probes, including the first reel coupled to the first probe, and the electric motor provides sufficient power to rotate 
1) In claim 1, applicant recites that the drum supports two reels.  This language is distinct from the manner in which applicant now relates the reels and drum in claim 11, in that applicant now recites that the drum has eight reels.  It is unclear how the reels and drum therefore relate, in light of applicant’s disclosure, because applicant in one instance states that the drum supports two distinctly recited reels, but then states that the drum has and thus includes eight reels, including the first reel which is one of the two previously recited reels from claim 1.  As such, the structural relationship between the drum and the reels is unclear because it is unclear if the drum is supporting the reels or if the reels are part of the drum.  
2) The relationship between the two reels of claim 1 and the eight reels of claim 11 is unclear.  Applicant states “each reel coupled to one of the probes, including the first reel coupled to the first probe,” but it is unclear from this phrase if applicant is reciting that each individual reel includes the first reel, or if the phrase “each reel,” and thus one of these reels. Furthermore, applicant is stating that the first reel, as best understood, is one of the eight reels that the drum has in claim 11.  However, the first reel is recited to be a reel that is supported by the drum in claim 1, and not something that the drum includes as is now recited in claim 11. As such, it is unclear if the drum includes the first reel or if the drum supports the first reel.
3) As best understood, applicant intends the above phrase to mean that each of the eight reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase 
As to Claim 12,
The phrase “transmitting at least some information resulting from the electronic detection in the first tube to a processor” on the last two lines is indefinite. The Examiner acknowledges that applicant discloses the first probe electromagnetically detects defects” on lines 3-4 of the second to last paragraph. However, it is not reasonably clear that when applicant recites “the electronic detection” that applicant is referring to the first probe electromagnetically detecting defects.  Electromagnetic detection and electronic detection are not the same thing and where electronic detection is much broader than electromagnetic detection because it can refer to any type of detection.  As such, the above claim phrase is indefinite because it can reasonably refer to more than just the previously recited detection.  
As to Claim 18,
The phrase “each reel coupled to a probe by a line” on lines 5-6 is indefinite.  As best understood, applicant intends the above phrase to mean that each of the two reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are two reels that are connected to the same single probe.  MPEP 2173.02(I) 
The phrase “where more than one of the probes is not lowered into any one of the tubes and where each probe is configured to electromagnetically measure parameters of its tube while its tube and communicate information resulting from the measured parameters to a tester” on lines 14-18 is indefinite. As explained above, applicant has recited a phrase in which it is unclear if more than one probe is recited in the claims. This is because the phrase “each reel coupled to a probe by a line can reasonably mean that all of the reels are coupled to the same probe by a line.  As such, the above claim phrase is indefinite because it relies upon having more than one probe in the claim, but where it is unclear that applicant has recited more than one probe in the claim to reference. 
The phrase “the electric motor configured to rotate the drum and each of the reels at the same rate of speed to simultaneously lower each probe into one of the tubes, where more than one of the probes is not lowered into any one of the tubes and where each probe is configured to electromagnetically measure parameters of its tube while its tube and communicate information resulting from the measured parameters to a tester” on lines 12-18 introduces new matter.  In the above phrase, applicant initially recites that the electric motor rotates “each of the reels at the same rate of speed to simultaneously lower each probe into one of the tubes.”  This phrase therefore requires that every reel rotate simultaneously and lower its probe into a tube.  Applicant then recites that one of the probes is not lowered into a tube.  However, these two phrases are 
As to Claim 20,
The phrase “the drum has eight reels, each reel coupled to one of the probes, each reel coupled to one of the probes by one of the lines, and the electric motor provides sufficient power to rotate the drum and all eight reels and the probes coupled to the eight reels without slipping when raising or lowering the probes of the eight reels into their own tubes” on lines 1-5 is indefinite.  
1) In claim 18, applicant recites that the drum supports two reels.  This language is distinct from the manner in which applicant now relates the reels and drum in claim 20, in that applicant now recites that the drum has eight reels.  It is unclear how the reels and drum therefore relate, in light of applicant’s disclosure, because applicant in one instance states that the drum supports two distinctly recited reels, but then states that the drum has and thus includes eight reels.  As such, the structural relationship between the drum and the reels is unclear because it is unclear if the drum is supporting the reels or if the reels are part of the drum.  
2) The relationship between the two reels of claim 18 and the eight reels of claim 20 is unclear.  Applicant states that the drum “has eight reels,” but applicant does not reference or 
3) As best understood, applicant intends the above phrase to mean that each of the eight reels is configured to be coupled to a respective probe, and as such, each reel is coupled to its own probe.  However, because applicant does not use language such as the term “respective” to clearly indicate that there is each reel is coupled to its own respective probe, the above phrase can also reasonably mean that there are eight reels that are connected to the same single probe.  MPEP 2173.02(I) explains “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the above phrase is indefinite because it is unclear which reasonable interpretation the claim language is intended to cover.
4) This claim phrase recites that “the electric motor provides sufficient power to rotate the drum and all eight reels and the probes coupled to the eight reels without slipping when raising or lowering the probes of the eight reels into their own tubes,” and thus applicant is reasonably reciting that all of the probes are lowered into “their own tube.”  However, claim 18 recites that more than one of the probes are not lowered into any tube.  These claim phrases are inconsistent as applicant in one instance is essentially stating that there are eight reels and thus eight probes, and that all eight probes are lowered into “their own tube,” but in combination with claim 18, applicant is also stating that more than one of the probes are not lowered into a tube.  It is therefore unclear whether the probes are or are not lowered into a tube, and it is unclear which probes are or are not lowered into a tube.
As to Claims 2-11, 13-17, and 19-20,


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 10,
The phrase “the drum is configured to have between two and sixteen reels, including the two reels, that interlock to substantially form the drum” on lines 1-3 fails to include all of the limitations of claim 1.  Claim 1 recites that the drum and reels are distinct because applicant recites that the drum is configured to support the reels on lines 3-4 of claim 1 and because the drum and reels are distinctly recited. However, applicant has removed that limitation by now reciting that the reels form the drum in the above claim phrase.  Claim 10 therefore no longer requires that the drum and reels be distinct as is required in claim 1 and instead requires them to be part of the same element.  Claim 10 therefore fails to include all of the limitations of claim 1.
As to Claim 11,

2) Applicant is stating that the first reel, as best understood, is one of the eight reels that the drum has in claim 11.  However, the first reel is recited to be a reel that is supported by the drum in claim 1, and not something that the drum includes as is now recited in claim 11. As such, this claim is essentially eliminating the requirement that the first reel be supported by the drum and is now stating that the drum includes the first reel.  This claim therefore does not include all of the limitations of claim 1 because the drum cannot both support a distinctly recited reel and then also include that reel as part of the drum.
As to Claim 19,
The phrase “the drum is configured to have between two and sixteen reels, including the two reels, that interlock to substantially form the drum” on lines 1-3 fails to include all of the limitations of claim 18.  Claim 18 recites that the drum and reels are distinct because applicant recites that the drum is configured to support the reels on lines 4-5 of claim 18 and because the drum and reels are distinctly recited. However, applicant has removed that limitation by now reciting that the reels form the drum in the above claim phrase.  Claim 19 therefore no longer requires that the drum and reels be distinct as is required in claim 18 and instead requires them to be part of the same element.  Claim 19 therefore fails to include all of the limitations of claim 18.
As to Claim 20,

This claim phrase recites that “the electric motor provides sufficient power to rotate the drum and all eight reels and the probes coupled to the eight reels without slipping when raising or lowering the probes of the eight reels into their own tubes,” and thus applicant is reasonably reciting that all of the probes are lowered into “their own tube.”  However, claim 18 recites that more than one of the probes are not lowered into any tube.  These claim phrases are inconsistent as applicant in one instance is essentially stating that there are eight reels and thus eight probes, and that all eight probes are lowered into “their own tube,” but in combination with claim 18, applicant is also stating that more than one of the probes are not lowered into a tube.  Claim 20 therefore does not include all of the limitations of claim 18 because this claim states that the drum has eight reels, where, as best understood, applicant intends each reel to have its own probe, and that “the probes of the eight reels” are lowered or raised “into their own tubes.”  As such, as best understood, the above claim phrase includes the situation where all probes are lowered into their own tube, but claim 18 requires that more than one of the probes is not lowered into a tube.  As such, this claim does not include the requirement of claim 18 where more than one of the probes is not lowered into a tube.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858